 In the Matter of CHICAGO RAILWAY EQUIPMENT COMPANY, EMPLOYERandINTERNATIONAL UNION, UNITED AUTOMOBILE, AIRCRAFT ANDAGRICULTURAL IMPLEMENT WORKERS OF AMERICA, CIO, PETITIONERCase No. 13-RC-593.-Decided August 8,1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before MorrisSlavney, hearing officer of the National Labor Relations Board. Thehearing officer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connectionwith this case to a three-member panel [Chairman Herzog and Mem-bers Houston and Murdock].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The Petitioner is a labor organization claiming to representcertain employees of the Employer.'3.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.4.The appropriate unit :The Petitioner requests a unit of all office employees in the Com-pany's general and factory offices including the shipping clerk, re-ceiving clerk, and timekeeper, but excluding executives, supervisors,IThe Employermoved to dismiss the instant petition on the groundthat the Petitionercannot represent the employees hereinpetitionedfor because its constitution does notauthorizethe organizationof office employees of a companymanufacturingrailroad equip-ment.The motioh'was referredto the Board,and is hereby denied.As the Board hasfrequently held undersimilar circumstances,the willingnessof a petitionerto representthe employees in issue iscontrollingunder theAct, not theeligibility of employees tomembership,nor the exactextent of the petitioner's constitutional jurisdiction.Matter ofHall Level&ManufacturingWorks, 72 N.L. R. B. 165;Matter of Federated Publications,Inc.,74N. L. R. B.1054;Matter ofAmericanBuff Company,67 N. L. It. B. 473.85 N. L. R. B., No. 106.586 CHICAGO RAILWAY EQUIPMENT COMPANY587private secretaries, the traffic manager, and purchasing agent.TheCompany, in addition to the above exclusions, would exclude the em-ployees discussed below.There is no previous bargaining historycovering the employees herein petitioned for.The assistant purchasing agent.This employee works in the gen-eral office.He schedules new orders placed with the Company andinterviews salesmen concerning possible purchases of materials andsupplies.Although he places orders for supplies that are needed,requisitions must normally be approved by the purchasing agent.Hehas no supervisory authority.Accordingly, we shall include him inthe unit.2The customer correspondent.This employee is located in the gen-eral office.He acknowledges by letter orders placed by customers,checks and traces production orders, and ascertains shipping dates.He also expedites orders and confers with the works manager as tothe progress of a particular order.He has the same working condi-tions and is paid a salary comparable to that of other employees in-cluded in the unit.The Employer seeks to exclude this employee onthe same basis as the assistant purchasing agent. It does not appearfrom the record in this case, however, that this employee exercises anypolicy-making functions which associate his interests with those ofmanagement.Accordingly, we shall include him in the unit .3The assistant to the traffic and billing supervisor.The Employercontends that this employee is a supervisor.The record indicatesthat he assists the traffic and billing supervisor in the general officeand is responsible for much of the detail work connected with check-ing the accuracy of freight bills, routing sheets, and the proper bill-ing of orders.Although there is some evidence that this employee isconsulted in connection with the hiring or discharging of other em-ployees, we are not persuaded that his recommendations in this regardare effective.Consequently, we find that he is not a supervisor withinthe meaning of the amendedAct, and shall include him in the Unit .4The head bookkeeper.This employee works in the general officeand performs all the nonroutine bookkeeking.The record indicatesthat she responsibly directs the work of the head pay-roll clerk, stockrecord clerk, pay-roll clerks, and hand bookkeepers, and spot checkstheir work for errors.She can effectively recommend that discipli-nary action be taken in regard to any of these employees.We findthat she is a supervisor as defined in the amended Act, and shall ex-clude her from the unit.aMatter ofS. T. JohnsonCompany,67N. L. R. B. 1330.SeeMatter of General Electric Company,81 N. L.R. B. 654.4Matterof The BarrettDivision,Allied,G emical_-d Dye,Corporation;65 N. L.R. B. 903;see alsoMatterof BethlehemSteel Company,63 N. L. It. B. 1230. 588DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe head pay-roll clerk.This employee works in the general office.He maintains and prepares pay-roll records and does general ac-counting.He also supervises the work of the timekeeper and pay-rolldistribution clerk and has access to the office personnel files in thenormal course of his duties.However, this employee is not a con-fidential assistant to a managerial employee in charge of the Em-ployer's labor relations and does not have access to general laborrelations policy data..We find that he is not a confidential employee,and we shall include him in the unit.5The pay-roll distribution clerk.This employee is located in thegeneral office, and is responsible for the preparation of pay-roll re-ports covering shop and general office personnel.He examines andsorts job tickets, computes incentive payments, and assembles wageinformation.However, it does not appear that he has access to con-fidential personnel files, nor is he advised of the manner in which thedata he compiles may be used in connection with labor relations.Wehave frequently held that working on, or having access to matterswhich ,are confidential to the Employer's business, but which' are notdirectly related to labor relations, does not warrant excluding theemployee in question from a bargaining unit as a confidential em-ployee.6Accordingly,' we shall include this employee in the unit.The shipping and receiving clerks.These employees work on theshipping dock in the plant, which is some distance away from thegeneral office.The Employer contends that this physical separationwarrants their exclusion from the office employees unit.These twoemployees maintain shipping and receiving records and perform'vari-eiis errands for the shop superintendent, under whose supervisionthey work. The shipping clerk handles the timekeeping duties in theabsence. of the timekeeper,-who'is under the supervision of the headpay-roll clerk.Both employees make several trips throughout theday to the general office to obtain.factory mail and bills of lading.As the duties and, interests of these employees are similar to those ofthe general office employees and as no other labor organization seeksto represent them, we shall include them in the unit.7The.timekeeperis located in the shop office but is under the super-visioiii of the head pay-roll clerk in the general office.He checks theattendance of shop employees, keeps records on their time and piece-work,and calculates their earnings, information. which the. EmployerMatter of Inter-ifountain.Telephone Company,79 N. L. R.B. 715;Matter of TheOhioAssociated Telephone Company,82 N. L. R. B. 972.eMatter of Art Metal Construction Company, 75 N. L.R. B. 80 ;Matter of. Line MaterialCompany of Pennsylvania,73 N. L.R..B.,704;Matter,of Bethlehem,Steel Company, supra.Matter of E. W. Bliss Company,Toledo Machine Tool.Division,81 N. L. R. B. 428. CHICAGO RAILWAY EQUIPMENT COMPANY589considers confidential. It does not appear that this employee performsany duties related to the field of labor relations, and mere knowledgeof employee earnings or other pay-roll matters does not bring anemployee within the Board's definition of a confidential employee.8For the reasons stated above, in connection with the shipping and re-ceiving clerks, we shall include this employee in the unit.The engineering department.The Petitioner would include em-ployees in this department who perform clerical and office work. TheEmployer would exclude all engineering department employees. Theengineering department is located on the floor above the general office.and is under the direct supervision of the mechanical engineer.Thisdepartment employs 13 people, all of whom are engaged in engineer-ing, drafting, the making of blueprints or work closely related to thesefunctions.Several of the employees have had either formal trainingin the field of engineering or the equivalent amount of time in actualexperience, and the draftsmen and engineers must be familiar withadvanced mathematics.Although some of the jobs in this departmentrequire relatively little skill and are' similar to clerical jobs in thegeneral office, there is a planned program whereby employees in thisdepartment who have little training can advance to more technicaljobs as they gain experience.There is no interchange of employeesand very little contact between this department and the general office.In view of these circumstances, including the separate location and.supervision, the lack of interests in common with that of the generaloffice employees, and the technical nature of their work, we shall ex-clude the employees in the engineering department from the unithereinafter found appropriate.'Accordingly, we find all office and clerical employees of the Em-ployer, at its Chicago plant, including the timekeeper, shipping andreceiving clerks, assistant to the traffic and billing supervisor, custo-mer correspondent, pay-roll distribution clerk, assistant purchasingagent, and head pay-roll clerk, but excluding the traffic manager, pur-chasing agent, head bookkeeper, employees of the engineering depart-ment, confidential employees, and supervisors as defined in the Act,constitute a unit appropriate for the purposes of collective bargain-ing within the meaning of Section 9 (b) of the Act.8Matter of Art MetalConstruction Company, supra;Matter ofLine Material Companyof Pennsylvania,supra.SeeMatter of The Adams .t Westlake Company, 72N. L. R. B. 726;Matter of Gardner-Denver Company,82 N. L.R. B. 201;Matter of American Smelting and Refining Company,80 N. L.R. B. 68. 590DECISIONSOF NATIONALLABOR RELATIONS BOARDDIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer,an election bysecret ballot shall be conducted as early as possible,but not later than.30 days from the date of this Direction,under the direction and su-pervision of the Regional Director for the Region in which this casewas heard,and subject to Sections 203.61 and 203.62 of NationalLabor Relations Board Rules and Regulations,among the employeesin the unit found appropriate in paragraph numbered 4, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction of Election,including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off,but excluding those employeeswho havesince quit or been discharged for cause and have not been rehired orreinstated prior to the date of the election,and also excluding em-ployees on strike who are not entitled to reinstatement,to determinewhether or not they desire to be represented,for purposes of collec-tive bargaining,by International Union, United Automobile,Aircraftand. Agricultural ImplementWorkers of America, CIO.